DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/18/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Van Rens et al. WO 2017/076758 A1 “Van Rens” and further in view of Oh et al. US 20150213597 A1 “Oh”.
Regarding claims 1, 13 and 20, Van Rens teaches “A method of providing a three-dimensional, 3D, ultrasound image along with an additional ultrasound acquisition, the method comprising” (Claim 1) and “A three-dimensional (3D) ultrasound image processing system adapted to” (Claim 13) (“The invention relates to an ultrasound system for providing an ultrasound image of a volumetric region comprising a region of interest […] a beamformer coupled to the array and adapted to control the ultrasound beam steering and provide an ultrasound image data of the volumetric region. […] The present invention further relates to a method of variable frequency ultrasound imaging of a volumetric region using such an ultrasound system” [Page 1, Lines 2-16]. In this case, the volumetric ultrasound image constitutes a three-dimensional, 3D ultrasound image. Furthermore, since the ultrasound image of the volumetric region comprises a region of interest, under broadest reasonable interpretation, this region of interest constitutes an additional ultrasound acquisition. Additionally, Van Rens discloses “A method of providing ultrasound images at variable frequencies of a volumetric region comprising a region of interest […]” [Claim 13].);
“A non-transitory computer readable medium storing instructions for providing a three-dimensional (3D) ultrasound image along with an additional ultrasound acquisition that, when executed by a processing system, cause the processing system to:” (Claim 20) (“A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium, supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems” [Page 22, Lines 19-22]. Therefore, the computer program can be stored on a suitable medium (i.e. a non-transitory computer-readable storage medium) having computer-readable code embodied therewith, the computer-readable program code configured to perform all of the steps of claim 1.);
“an ultrasound probe configured to capture ultrasound images; an ultrasound probe tracker configured to monitor and record locations of the ultrasound probe capturing the ultrasound images; a 3D ultrasound image display; and an ultrasound image processing system configured to:” (Claim 13); “obtain a 3D ultrasound image of a volume from an ultrasound imaging system comprising an ultrasound probe and an ultrasound probe tracker” (Claim 1); “capture a 3D ultrasound image of a volume from using the ultrasound probe” (Claim 13); “receive a 3D ultrasound image of a volume, the 3D ultrasound image having been captured by an ultrasound imaging system comprising an ultrasound probe and an ultrasound probe tracker” (Claim 20) (“FIG. 1 shows schematically and exemplarily an ultrasound system 100 for variable frequency imaging of a volumetric region in accordance with the principles of the present invention. A probe 10 comprises an array 14 of variable frequency ultrasound transducers such as capacitive micromachined ultrasound transducers (CMUTs).  […] The transducers of the array 14 transducer are coupled to a beamformer 64, which controls a steering of the ultrasound beams transmitted by the CMUTs of the array transducer 14. […] The probe 10 may further include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared of other type of sensor. […] The fully beam-formed signal (i.e. coherent echo signals along the beams) represent ultrasound image data, which are processed […] The ultrasound image signals may be further converted to a desired ultrasound image format (x, y, z Cartesian coordinates, for example) by a graphic processor 74 and displayed on a display 18” [Page 6, line 21-Page 8, line 2]. Therefore, the system includes an ultrasound probe configured to capture ultrasound images i.e. obtaining a 3D ultrasound image (i.e. volumetric image) from an ultrasound imaging system. Furthermore, the system includes a probe 10 (i.e. and ultrasound probe) and an ultrasound probe tracker (i.e. the position sensor 52 in combination with the transducer position detector 54) configured to monitor and record locations of the ultrasound probe capturing the ultrasound images. Furthermore, the device shown in FIG. 1 includes a display 18 (i.e. a 3D ultrasound image display) and a graphic processor 74 (i.e. an ultrasound image processing system).);
“obtain(ing), an additional ultrasound acquisition of a portion of interest of the volume captured by the ultrasound imaging system” (Claim 1) and “identifying a location of the additional ultrasound acquisition relative to the 3D ultrasound image” (Claim 1); “capture an additional ultrasound acquisition of a portion of interest of the volume using the ultrasound probe” (Claim 13) and “receive an additional ultrasound acquisition of a portion of interest of the volume, the additional ultrasound acquisition having been captured by the ultrasound imaging system; receive a location of the additional ultrasound acquisition relative to the 3D ultrasound image” (Claim 20) (“A region of interest identifier 72 is coupled to the image processor 68 and, based on analyses of the ultrasound image data, is adapted to identify a region of interest 82 within the volumetric field of view 131 […] [Page 8, line 3-5]. Thus, since the region of interest identifier is adapted to identify a region of interest within the volumetric field of view, under broadest reasonable interpretation, the region of interest identifier 72 performs the step of obtaining, from the ultrasound imaging system, an additional ultrasound acquisition of a portion of interest of the volume and identifying a location of the additional ultrasound acquisition relative to the 3D ultrasound image (i.e. the volumetric field of view).); and
“after obtaining the 3D ultrasound image and obtaining the additional ultrasound acquisition: generate(ing) first display data for the 3D ultrasound image” (Claims 1 and 13) and “after receiving the 3D ultrasound image and the additional ultrasound acquisition: generate first display data for display of the 3D ultrasound image” (Claim 20) (“The ultrasound image signals may be further converted to a desired ultrasound image format (x, y, z Cartesian coordinates, for example) by a graphic processor and displayed on a display 18” [Page 7, line 33-Page 8, line 2]. Therefore, the graphic processor 74 generates first display data for the 3D ultrasound image.);
“receive(ing) a first user input” (Claims 1, 13, 20) (“The ultrasound imaging system 100 may be controlled by a user interface 38. In particular the user interface 38 can be connected to the ROI identifier 72 or directly to the image analyses unit 68’ permitting a manual selection of the ROI 82’ based on the ultrasound image displayed on the display” [Page 8, Lines 6-9]. Therefore, through the user interface 38, the user can provide a first user input (i.e. manual selection of the ROI 82’).);
Van Rens does not teach “in response to the first user input, generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition” (Claims 1 and 20); “in response to the first user input, generate second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition an identified location of the additional ultrasound acquisition” (Claim 13) and “displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” (Claim 1); “display on the 3D ultrasound image display the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the identified location of the additional ultrasound acquisition based on the second display data” (Claim 13) and “cause the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition to be displayed based on the second display data” (Claim 20). 
Oh is within the same field of endeavor as the claimed invention because it provides an image display method [Abstract].
Oh teaches “in response to the first user input, generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition” (Claims 1 and 20); “in response to the first user input, generate second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition an identified location of the additional ultrasound acquisition” (Claim 13) and “displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” (Claim 1); “display on the 3D ultrasound image display the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the identified location of the additional ultrasound acquisition based on the second display data” (Claim 13) and “cause the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition to be displayed based on the second display data” (Claim 20) (“As illustrated in FIG. 5B, the ultrasound apparatus 1000 may display the 3D partial ultrasound image 520 overlapping on the ultrasound image 500. For example, the ultrasound apparatus may display the 3D partial ultrasound image 520 on the ROI 510. In this case, the user may clearly detect a brightness value in the ROI 510 based on the 3D partial ultrasound image 520” [0115]; “For example, the ultrasound apparatus 1000 may convert the 2D B-mode image 210 into a height map 220 by using height values. In this specification, the height map 220 may refer to a 3D image that is displayed along a depth axis, a scan line axis, and a height axis” [0070] and “According to an exemplary embodiment, the ultrasound image may be a two-dimensional (2D) image, a three-dimensional (3D) image, or a four-dimensional (4D) image” [0067]. As shown in FIG. 5B, the display of ultrasound image 500 includes a depth axis, a scan line axis and a height axis, therefore, the ultrasound image 500 constitutes a 3D ultrasound image. Additionally, the 3D partial ultrasound image 520 replaces a portion of the 3D ultrasound image (i.e. ultrasound image 500) corresponding to the ROI 510. Thus, since the 3D partial ultrasound image 520 is displayed on the ROI 510 (see FIG. 5A), the ultrasound apparatus 1000 had to perform the step of generating second display data for replacing a portion of the 3D ultrasound image of the first display data with the additional ultrasound acquisition at the location of the additional ultrasound acquisition and displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Van Rens to include replacing a portion of the displaying overlaying images as disclosed in Oh in order to allow the physician to view both images concurrently. An overlapping images is one of a finite number of displaying ultrasound images in which images are displayed concurrently to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying images with different characteristic to a physician concurrently for assessment of a subject. 
Regarding claims 2 and 15-16, Van Rens teaches “wherein, the first display data is for display of the 3D ultrasound image and a user-selectable marker, a display location of the user-selectable marker being based on the location of the additional ultrasound acquisition” (Claims 2 and 15) and “receiving the first user input comprises receiving a first user input in response to the user selecting the user-selectable marker” (Claim 2) and “wherein the first user input is received in response to selection of the user-selectable  marker” (Claim 16) (“In yet another embodiment, the ultrasound system further comprises a user interface coupled to the ROI identifier and responsive to a user manual selection of the ROI and the high intensity region within the volumetric region, the user interface is further adapted to adjust at least one of the beam steering parameters upon the user manual selection. This gives the user an opportunity to manually select both the location of the ROI and the high intensity region in the ultrasound image” [Page 4, lines 9-14] and “In FIG. 14 illustrates a workflow 200 for variable frequency image acquisition in accordance to the present invention. At step 201 the volumetric field of view 131 comprising the wide view 80 is images. In step 202 the ROI 82 is detected by the identifier, the automatic detection can be performed based on distinguishing anatomy feature 30, for example, or based on the user input” [Page 20, lines 30-35]. In order for the user to manually select the ROI within the volumetric region (i.e. the 3D ultrasound image) under broadest reasonable interpretation, the first display data had to have included a user-selectable marker, the display location of the user-selectable marker being based on the location of the additional ultrasound acquisition. Additionally, since the ROI 82 can be detected based on the distinguished anatomy feature e 30 based on the user input, under broadest reasonable interpretation, the method involves the step of receiving a first user input comprising receiving a first user input in response to the user selecting the user-selectable marker.). 
Regarding claims 3 and 17, Van Rens teaches “further comprising determining an orientation of the additional ultrasound acquisition with respect to the 3D ultrasound image, wherein displaying the additional ultrasound acquisition is based on the determined orientation of the additional ultrasound acquisition” (Claim 3) and “wherein the ultrasound image processing system is further configured to determine an orientation of the additional ultrasound acquisition with respect to the 3D ultrasound image, and wherein the 3D ultrasound image display is configured to displaying the additional ultrasound acquisition further based on the determined orientation of the additional ultrasound acquisition” (Claim 17) (“The selected ROI 82 is displayed at the increased imaging frequency in the detail view 132’. Since the penetration depth of the ultrasound beams with relatively high frequency is reduced compared to the penetration depth of the ultrasound beams with the relative low frequency, an upper frequency limit of the relatively high frequency range will be limited to a depth (distance to the probe) at which the ROI is located and will be considered by the image processor 68 during its computation. […] “The system 100 may first acquire ultrasound data of the volumetric field of view with the relatively low beam frequencies, thus providing surrounding context of the volumetric region, and further “zoom-in” to the ROI 82’ upon its identification. At this stage the obtained low frequency image would be also processed in order to identify the strong reflectors, the beam steered within the identified ROI, would be adjusted in accordance to the optimal ultrasound image acquisition” [Page 16, Line 22-Page 17, line 2]. Thus, since the selected ROI can be used to determine the frequency used to obtain ultrasound imaging data to be processed by the image processor 68 and the beam can be steered to the identified ROI, under broadest reasonable interpretation, the method had to have determined an orientation of the additional ultrasound acquisition with respect to the volumetric data (i.e. the 3D ultrasound image), wherein the display of the additional ultrasound acquisition is based on the determined orientation of the additional ultrasound acquisition.).
Regarding claims 5 and 18, Van Rens teaches “wherein identifying the location of the additional ultrasound acquisition comprises obtaining the location from the ultrasound probe tracker” (Claim 5) and “wherein ultrasound probe tracker provides the identified location of the additional ultrasound acquisition” (Claim 18) (“The probe 10 may further include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared, or other type of sensor” [Page 7, Lines 18-21]. Therefore, the position sensor 52 in combination with the transducer position detector constitutes an ultrasound probe tracker is used to identify a location of the additional ultrasound acquisition (i.e. the ROI).).
Regarding claims 6 and 11, Van Rens teaches “further comprising: obtaining, from the ultrasound imaging system, a plurality of additional ultrasound acquisitions of different portions of interest of the volume” and “identifying respective additional locations of the additional ultrasound acquisitions relative to the 3D ultrasound image” (Claim 6) and “wherein: obtaining the additional ultrasound acquisition comprises obtaining a plurality of additional ultrasound acquisitions of respective portions of interest of the volume”; “identifying a location of the additional ultrasound acquisition comprises identifying, for each additional ultrasound acquisition, a respective location of the additional ultrasound acquisition with respect to the 3D ultrasound image” (Claim 11) (“In another embodiment of the present invention the image processor is adapted to process the ultrasound image data and identify a location of a high intensity region within the volumetric region. If the volumetric region has sources of the high intensity reflection (strong reflectors), these sources would appear in the ultrasound image data as the regions of high intensity. […] The identified location of the strong reflectors, for example r1 and r2 in FIG. 5 are analyzed by the interferer analyzer 69, which is further adapted to compare the directions (characterized with angles Θ4 and Θ5) of the reflected ultrasound echoes, originating from the reflectors, with the main beam steering angle β at the operation frequency used to scan the ROI” [Page 10, Line 26-Page 11, Line 1]. In this case, the identified locations r1 and r2 constitute a plurality of additional ultrasound acquisitions of different portions of interest of the volume. Furthermore, since the image processor identified these locations of high intensity within the volumetric region (i.e. the 3D image), under broadest reasonable interpretation, the image processor performs the step of identifying a location of each additional ultrasound acquisition relative to the 3D ultrasound image.);
Van Rens does not teach “wherein generating the second display data further comprises replacing other portions of the 3D ultrasound image of the first display data with the plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions; and displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions overlaying the 3D ultrasound image at the respective additional locations based on the second display data” (Claim 6) or “generating the second display data comprises generating display data for replacing another portion of the 3D ultrasound image with a selection of the additional ultrasound acquisitions by a 3D ultrasound image display, with the display of the selection of additional ultrasound acquisitions being based on the location of each selected additional ultrasound, acquisition, wherein the selection of the additional ultrasound acquisitions comprises fewer than the total number of additional ultrasound acquisitions” (Claim 11). 
Oh teaches “wherein generating the second display data further comprises replacing other portions of the 3D ultrasound image of the first display data with the plurality of additional ultrasound acquisitions at the respective locations of the plurality of additional acquisitions; and displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions overlaying the 3D ultrasound image at the respective additional locations based on the second display data” (Claim 6) or “generating the second display data comprises generating display data for replacing another portion of the 3D ultrasound image with a selection of the additional ultrasound acquisitions by a 3D ultrasound image display, with the display of the selection of additional ultrasound acquisitions being based on the location of each selected additional ultrasound, acquisition, wherein the selection of the additional ultrasound acquisitions comprises fewer than the total number of additional ultrasound acquisitions” (Claim 11) (“As illustrated in FIG. 10, based on a user input, the ultrasound apparatus 1000 may select a liver portion in an abdominal ultrasound image as a first ROI 1010 and select a kidney portion as a second ROI 1020. […] By using the height values, the ultrasound apparatus 1000 may convert brightness values in the first ROI 1010 and brightness values in the second ROI 1020 into height values. By using the height values, the ultrasound apparatus 1000 may generate a 3D first partial ultrasound image corresponding to the first ROI 1010 and a 3D second partial ultrasound image corresponding to the second ROI 1020” [0135] “According to an exemplary embodiment, the ultrasound image may be a two-dimensional (2D) image, a three-dimensional (3D) image, or a four-dimensional (4D) image” [0067]. As shown in FIG. 10, the display of ultrasound image includes a 3D first partial ultrasound image (i.e. corresponding to ROI 1010) and a 3D second partial ultrasound image (i.e. corresponding to ROI 1020) which replace portions of the  ultrasound image. Thus, since the ultrasound image is displayed with ROIs 1010 and 1020, ultrasound apparatus 1000 had to perform the step of generating second display data by replacing other portions of the 3D ultrasound image of the first display data with the plurality of additional ultrasound acquisition at the respective locations of the plurality of additional ultrasound acquisitions and displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions overlaying the 3D ultrasound image at the location of the respective additional ultrasound acquisition based on the second display data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Van Rens to include replacing a portion of the displaying overlaying images as disclosed in Oh in order to allow the physician to view a plurality of images concurrently. An overlapping images is one of a finite number of displaying ultrasound images in which images are displayed concurrently to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying images with different characteristic to a physician concurrently for assessment of a subject. 
Regarding claims 7 and 8, Van Rens teaches “wherein the displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions […]: sequentially displaying each additional ultrasound acquisition, with the sequential display of each additional ultrasound acquisition being based on the respective locations of each of the additional ultrasound acquisitions” (Claim 7) and “wherein displaying the 3D ultrasound image with the plurality of additional ultrasound acquisitions […]: sequentially displaying each additional ultrasound acquisition, with the sequential display of each additional ultrasound acquisition being based on the respective time at which each additional ultrasound acquisitions was captured by the ultrasound imaging system” (Claim 8) (As established in claim 6, the identified locations of the strong reflectors, for example r1 and r2, constitutes additional ultrasound acquisitions. Furthermore, Van Rens discloses “An embedded real time high frequency detail view 132’ image is generated simultaneous to a real time low frequency wide view 80 image. This has the advantage that the surrounding context is still imaged (albeit at lower resolution) in real time with relatively higher depth to allow for example orientation and navigation of tools that occur in the periphery of the ROI. It is also possible to obtain similar images if the CMUT array 14 is a phased array as shown in FIG. 10a and FIG. 10c […] If both views: the detail view 132’ of the ROI 82’ and the wide view 80 are updated in real time, the system comprising the phased array can continually acquire first all lines of the volumetric field of view 131 volume at low frequency and then all lines [of] volumetric region 132 surrounding the identified ROI 82 with higher frequency” [Page 17, Line 30-Page 18, Line 8]. Thus, since the detail view 132’ and the wide view 80 images can be updated in real time by the phased array continually acquiring line data in the volumetric field 131, under broadest reasonable interpretation, the processor had to have performed the step of generating second display data for display of the 3D ultrasound image and sequential display of each additional ultrasound acquisition, with the sequential display of each additional ultrasound acquisition being based on the respective location of each of the additional ultrasound acquisitions or on the respective time at which each additional ultrasound acquisitions was captured by the ultrasound imaging system.).
Van Rens does not teach that the additional ultrasound acquisitions are “overlaying the 3D ultrasound image”.
Oh teaches that the additional ultrasound acquisitions are “overlaying the 3D ultrasound image” (“As illustrated in FIG. 5B, the ultrasound apparatus 1000 may display the 3D partial ultrasound image 520 overlapping on the ultrasound image 500. For example, the ultrasound apparatus may display the 3D partial ultrasound image 520 on the ROI 510. In this case, the user may clearly detect a brightness value in the ROI 510 based on the 3D partial ultrasound image 520” [0115]; “As illustrated in FIG. 10, based on a user input, the ultrasound apparatus 1000 may select a liver portion in an abdominal ultrasound image as a first ROI 1010 and select a kidney portion as a second ROI 1020. […] By using the height values, the ultrasound apparatus 1000 may convert brightness values in the first ROI 1010 and brightness values in the second ROI 1020 into height values. By using the height values, the ultrasound apparatus 1000 may generate a 3D first partial ultrasound image corresponding to the first ROI 1010 and a 3D second partial ultrasound image corresponding to the second ROI 1020” [0135] and “According to an exemplary embodiment, the ultrasound image may be a two-dimensional (2D) image, a three-dimensional (3D) image, or a four-dimensional (4D) image” [0067]. As shown in FIG. 5B, the display of ultrasound image 500 includes a depth axis, a scan line axis and a height axis, therefore, the ultrasound image 500 constitutes a 3D ultrasound image. Additionally, the 3D partial ultrasound image 520 replaces a portion of the 3D ultrasound image (i.e. ultrasound image 500) corresponding to the ROI 510. Furthermore, as shown in FIG. 10, multiple images corresponding to ROIs 1010 and 1020 are displayed on the ultrasound image. Thus, since the 3D partial ultrasound image 520 is displayed on the ROI 510 (see FIG. 5A) and multiple ROIs 1010 and 1020 are displayed on the ultrasound image (see FIG. 10), the ultrasound apparatus 1000 had to perform the step overlaying the plurality of additional ultrasound acquisitions on the 3D ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Van Rens to include replacing a portion of the displaying overlaying images as disclosed in Oh in order to allow the physician to view both images concurrently. An overlapping images is one of a finite number of displaying ultrasound images in which images are displayed concurrently to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying images with different characteristic to a physician concurrently for assessment of a subject.  
Regarding claims 9 and 19, Van Rens teaches “further comprising: receiving a second user input”; “identifying a location of a region of interest in the 3D ultrasound image based on the second user input”; “obtaining information about the region of interest”; and “generating display data for display of the 3D ultrasound image and the information about the region of interest, with the display of the information about the region of interest being based on the location of the region of interest” (Claim 9) and “where the ultrasound image processing system is further configured to: receive a second user input; identify a location of a region of interest in the 3D ultrasound image based on the second user input; obtain information about the region of interest; and generate display data for display of the 3D ultrasound image and the information about the region of interest on the 3D ultrasound image display, with the display of the information about the region of interest being based on the identified location of the region of interest” (Claim 19) (“Further a user via the user interface 38 can also select a desired frequency within a variable frequency range of the array, with which the user wishes the ROI to be images. This user input, such as location and size of the ROI 82’ within the volumetric field of view 131 and the desired ROI imaging frequency, is communicated by the image analyses unit 68’ to the transducer frequency controller 62. In the present embodiment the user identified parameters are exchanged between the ROI identifier 72 and the image processor 68, wherein the image processor computes coordinates of the ROI 82’ and a volumetric region 132 surrounding the identified ROI in the volumetric field of view 131 based on identification data provided by the ROI identifier 72” [Page 8, Lines 9-18] and “The ultrasound image signals may further [be] converted to a desired ultrasound image format (x, y, z Cartesian coordinates, for example) by a graphic processor 74 and displayed on a display 18” [Page 7, Line 33-Page 8, Line 2]. Thus, since the user can provide a further input of a desired frequency, under broadest reasonable interpretation, the user can provide a second user input. Furthermore, since the variable frequency can be used within the ROI, under broadest reasonable interpretation, the location of a region of interest in the 3D ultrasound image based on the second user input had to have been identified. Additionally, since the image processor 68 can use the user identified parameters to compute coordinates of the ROI 82’ and the volumetric region 132 surrounding the identified ROI and the graphic processor 74 can convert ultrasound image signals for display, under broadest reasonable interpretation, the image processor can obtain information about the region of interest and generate display data for display of the 3D ultrasound image and the information about the region of interest, with the display of the information about the region of interest being based on the location of the region of interest.). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Rens et al. WO 2017/076758 A1 “Van Rens” and Oh et al. US 2015/0213597 A1 “Oh” as applied to claims 1-3, 5-9 and 11, 13 above, and further in view of Huang et al. US 2015/0190120 A1 “Huang”.
Regarding claim 10, the combination of Van Rens and Oh includes all features of the invention as claimed, however, the combination does not explicitly teach “further comprising: receiving a third user input; and modifying the additional ultrasound acquisition based on the third user input”.
Huang is within the same field of endeavor and relates to systems and methods for processing ultrasound images [Abstract].
Likewise, Huang teaches “further comprising: receiving a third user input; and modifying the additional ultrasound acquisition based on the third user input” (“According to an embodiment of the present invention, the second ROI may be generated in different ways according to different clinical applications. In this embodiment, before generating the second ROI at step 240, the method may further comprise receiving a second input from the user […] And, in an example, a third input may be received from the user, and the second ROI may be adjusted according to the third input received from the user” [0055]. Therefore, the method involves receiving a third user input and modifying the additional ultrasound acquisition (i.e. the second ROI) based on the third user input.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Van Rens so as to include the step of receiving a third user input and modifying the additional ultrasound acquisition based on the third user input as disclosed in Huang in order to allow the user to have more control over the position of the region of interest within the 3D ultrasound image. By allowing for a third user input to modify the additional ultrasound acquisition the user can obtain information from different portions within the volume image. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the additional ultrasound acquisition.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rens et al. WO 2017/076758 A1 “Van Rens” and Oh et al. US 2015/0213597 A1 “Oh” as applied to claims 1-3, 5-9 and 11, 13 above, and further in view of Tsymbalenko US 2015/0209013 A1 “Tsymbalenko”.
Regarding claim 22, the combination of Van Rens and Oh includes all features of the invention as claimed, however, the combination does not explicitly teach “wherein the additional ultrasound acquisition comprises a 2D, contrast enhanced ultrasound image”.
Tsymbalenko is within the same field of endeavor as the claimed invention because it teaches methods and systems for displaying ultrasound images (see [Abstract]).
Tsymbalenko teaches “wherein the additional ultrasound acquisition comprises a 2D, contrast enhanced ultrasound image” (“The display 138 may automatically display, for example, one or more 2D, 3D or 4D ultrasound data sets stored in the memory 134 or 140 or currently being acquired” [0030]. In order for the display to access 2D ultrasound data sets stored in the memory a first ultrasound acquisition had to have occurred. Furthermore, since one or more 2D ultrasound sets being currently acquired may be displayed the additional ultrasound acquisition comprises a 2D ultrasound image.
Additionally, regarding a contrast enhanced ultrasound image, Tsymbalenko discloses “The overlaid configuration 424 displays a single image, which can be an overlaid image 450 formed from one or more image frames. […] The display circuit 198, using the 2D video processor circuit may overlay the SWEI image over the SEI image (or vice versa) by aligning or registering the images with the ROI data acquisition location obtained by the position tracking circuit 148, forming the overlaid image 450. Optionally, the user may adjust the overlaid image 450 by adjusting a contrast or brightness of either the SWEI image or SEI image and/or a proportion of the SWEI image or the SEI image” [0046]. The SWEI and SEI images in this case represent 2D images (see FIG. 1, [0021]). Therefore, since the user may adjust the contrast of either the SWEI image or the SEI image and/or a portion of the SWEI image or the SEI images, the 2D ultrasound images represent 2D, contrast enhanced ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of combination of Van Rens and Oh so as to include the additional ultrasound acquisition comprising a 2D, contrast enhanced ultrasound image as disclosed in Tsymbalenko in order to allow the user to view images in which the contrast has been adjusted in order to view specific features of an image more clearly. Adjusting the contrast of an image is one of a finite number of techniques which can be used to identify features within an ultrasound image with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of acquiring additional images with enhanced contrast.
Regarding claim 23, the combination of Van Rens and Oh includes all features of the invention as claimed, however, the combination does not explicitly teach “wherein the additional ultrasound acquisition comprises an ultrasound video”.
Tsymbalenko teaches “wherein the additional ultrasound acquisition comprises an ultrasound video” (“The display circuit 198 may include a 2D video processor circuit 194. The 2D video processor circuit 194 may be used to combine one or more of the frames generated from the different types of ultrasound information. For example, the 2D video processor circuit 194 may combine different image frames by mapping the other type of data to a color map for video display” [0042] and “The display circuit 198, using the 2D video processor circuit, may overlay the SWEI image over the SEI image (or vice versa) by aligning or registering the images with the ROI data acquisition location obtained by the position tracking circuit 148, forming the overlaid image 450” [0046]. Therefore, since the display circuit 198 utilizes the 2D video processor circuit to combine different image frames for video display, and the display 138 displays 2D ultrasound images (see [0030]), the additional ultrasound acquisition comprises an ultrasound video.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of combination of Van Rens and Oh so as to include the additional ultrasound acquisition comprising an ultrasound video as disclosed in Tsymbalenko in order to allow the user to view video images of the region of interest. Utilizing ultrasound video is one of a finite number of techniques which can be used to display the characteristics of tissues with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of acquiring and displaying ultrasound video for diagnosis and/or assessment of tissue characteristics.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks pages 11-13, filed 08/22/2022, with respect to the rejection of claims 1-3, 5-9, 11-13 and 15-20 under 35 U.S.C. 103 have been fully considered, however the examiner persuasive. 
Regarding claim 1, the applicant has revised the claim to clarify that the obtained ultrasound image of a volume has been captured by an ultrasound imaging system, and that the obtained additional ultrasound acquisition of a portion of interest of the volume also has been captured by the ultrasound system. Furthermore, the applicant argues that in Oh, the 3D partial ultrasound image 520 (i.e. asserted as teaching the additional ultrasound acquisition) is not captured by an ultrasound imaging system, rather the 3D partial ultrasound image 520 is derived from parameters (e.g. brightness values) of the initial ultrasound image 500. Additionally, the applicant notes that [0114] of Oh discloses that “the ultrasound apparatus 1000 may convert brightness values included in the ROI 510 into height values. The ultrasound apparatus 1000 may generate a 3D partial ultrasound image 520 of the ROI 510 by using the height values. 
The examiner respectfully disagrees and asserts that the prior reference of Van Rens teaches “obtaining, a 3D ultrasound image of a volume captured by an ultrasound imaging system comprising an ultrasound probe and an ultrasound probe tracker” and “obtaining, an additional ultrasound acquisition of a portion of interest of the volume captured by the ultrasound imaging system”. In addition to the cited portions in the 35 U.S.C. 103 rejection above (see [Page 6, line 21-Page 8, line 2], [Page 8, line 3-5]) Van Rens discloses “In an alternative embodiment a real time detailed 3D field of view of the ROI obtained with relatively high frequency is imbedded within a wide view 2D image. This has the advantage that acquiring the wide view 2D image consumes less processing power and transducer utilization and that the 3D image (or biplane ROI) can be obtained at the highest possible frame rate” [Page 20, Lines 4-8]. This detailed 3D field of view of the ROI constitutes the additional ultrasound acquisition of a portion of interest of the volume captured by the ultrasound imaging system. Furthermore, Van Rens discloses “It shall be understood by the person skilled in the art that the principles of the present invention can be practiced in both 2D and 3D ultrasound imaging” [Page 22, Lines 14-15]. Therefore, the system is used for obtaining a 3D ultrasound image of a volume captured by an ultrasound imaging system comprising an ultrasound probe and an ultrasound probe tracker.
Furthermore, regarding the prior art reference of Oh, the examiner respectfully notes this reference acquires 3D images (see [0003], [0017-0018]). The examiner respectfully notes, that the Oh reference was incorporated to teach “displaying the 3D ultrasound image with the additional ultrasound acquisition overlaying the 3D ultrasound image at the location of the additional ultrasound acquisition based on the second display data” as stated in the 35 U.S.C. 103 section above.
Therefore, the examiner respectfully maintains the rejection of claim 1 under 35 U.S.C. 103 as stated above.
Regarding claims 13 and 20, the examiner notes that these claims include similar limitations to claim 1, therefore, these claims are subject to the same reasoning provided therein. Therefore, the examiner respectfully maintains the rejection of claims 13 and 20 under 35 U.S.C. 103 as stated above.
Regarding claims 2-3, 5-11 and 15-19, due to their dependence on claims 1 and 13, respectively, these claims are subject to the reasoning provided therein. Therefore, the examiner respectfully maintains the rejection of claims 2-3, 5-11 and 15-19 under 35 U.S.C. 103 as stated above.
Regarding claim 21, the examiner refers the applicant to the Allowable Subject Matter section.
Regarding newly added claims 22-23, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. US 2011/0060223 A1 “Kim” is pertinent to the applicant’s disclosure because it discloses “Referring back to FIG. 1, the ultrasound system 100 may further include a user input unit 120. The use input unit 120 may be configured to receive input information from a user. In one embodiment, the input information may include first input information for setting a reference plane, second input information for setting an elliptical region of interest (ROI), and third input information for adjusting size of an ellipsoidal ROI” [0027].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793